Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,972655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 5-20, 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teaches {wherein optically zooming to the desired view alters the actual field-of-view; generating, by use of the camera device, a video stream of the apparent field-of-view; transmitting the video stream to a remote video conferencing device for display; and analyzing a plurality of survey frames from the video stream to periodically generate survey data, each of the plurality of survey frames comprising at least a portion of the actual field-of-view that is outside of the apparent field-of-view} or { maintaining a resolution of the to-be-transmitted video stream at or above a desired threshold resolution by altering a focal length of the camera device when the resolution of the to-be-transmitted video stream is less than or equal to the desired threshold resolution, wherein altering the focal length changes the boundaries of the first view; and (d) generating a video stream comprising one or more periodically acquired first frames of the first view and pluralities of sequentially acquired .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652